dgment, Supreme *370Court, Bronx County (John N. Byrne, J., at plea; John P. Collins, J., at sentence), rendered July 15, 2004, convicting defendant of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 4^2 to 9 years, unanimously affirmed.
Defendant is not entitled, pursuant to the amelioration doctrine of People v Behlog (74 NY2d 237 [1989]), to the benefit of the reduced penalty contained in the Drug Law Reform Act (L 2004, ch 738), because the Legislature has expressly stated that the provision upon which defendant relies applies only to crimes committed after its effective date {People v Nelson, 21 AD3d 861 [2005]). In any event, the amelioration doctrine does not apply where, as here, a defendant was sentenced before the new law’s effective date {People v Walker, 81 NY2d 661, 666-667 [1993]). Concur—Buckley, P.J., Tom, Andrias, Gonzalez and Sweeny, JJ.